



Exhibit 10.1


FOURTEENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


FOURTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of August 24, 2017 (this “Amendment No. 14”), is by and among Wells Fargo
Bank, National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent” as
hereinafter further defined), BlueLinx Corporation, a Georgia corporation,
successor by merger to the merger of BlueLinx Services Inc., a Georgia
corporation, with and into BlueLinx Corporation with BlueLinx Corporation as the
surviving corporation of such merger (“BlueLinx”), and BlueLinx Florida LP, a
Florida limited partnership (“BFLP”, and together with BlueLinx, each
individually a “Borrower” and collectively, “Borrowers”), BlueLinx Florida
Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx Florida Holding
No. 2 Inc., a Georgia corporation (“BFH2”), and together with BFH1, each
individually a “Guarantor” and collectively, “Guarantors”) and BlueLinx Holdings
Inc., a Delaware corporation (“Parent Guarantor”).


W I T N E S S E T H:


WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Guarantors have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
First Amendment to Amended and Restated Loan and Security Agreement, dated as of
October 22, 2008, Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of July 7, 2010, Third Amendment to Amended and Restated
Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment to
Amended and Restated Loan and Security Agreement, dated as of August 11, 2011,
Fifth Amendment to Amended and Restated Loan and Security Agreement and Lender
Joinder, dated as of March 29, 2013, Sixth Amendment to Amended and Restated
Loan and Security Agreement, dated as of June 28, 2013, Seventh Amendment to
Amended and Restated Loan and Security Agreement, dated as of March 14, 2014,
Eighth Amendment to Amended and Restated Loan and Security Agreement, dated as
of July 8, 2014, Ninth Amendment to Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014, Tenth Amendment to Amended and Restated
Loan and Security Agreement, dated as of February 18, 2015, Eleventh Amendment
to Amended and Restated Loan and Security Agreement, dated as of March 10, 2016,
Twelfth Amendment to Amended and Restated Loan and Security Agreement, dated as
of March 24, 2016, and Thirteenth Amendment to Amended and Restated Loan and
Security Agreement, dated as of November 3, 2016 (as from time to time further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);


WHEREAS, Borrowers, Guarantors and Parent Guarantor have requested that Agent
and Lenders (a) amend the definition of Change of Control and (b) enter into
certain other amendments to the Loan Agreement;


WHEREAS, the parties hereto desire to enter into this Amendment No. 14 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


Section 1.    Amendments.


1.1Additional Definitions. As used herein or in the Loan Agreement or in any of
the other Financing Agreements, the following terms shall have the meanings set
forth below and the Loan Agreement and the other Financing Agreements shall be
deemed and are hereby amended to include, in addition and not in limitation, the
following definitions:


“Amendment No. 14” shall mean the Fourteenth Amendment to Amended and Restated
Loan and Security Agreement, dated as of August 24, 2017 by and among Agent,
Borrowers, Guarantors, Parent Guarantor and Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.





--------------------------------------------------------------------------------







“Amendment No. 14 Effective Date” shall mean the date on which all of the
conditions precedent set forth in Section 4 of Amendment No. 14 have been
satisfied.


“Board of Directors” shall mean, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).


“Continuing Director” shall mean (a) any member of the Board of Directors who
was a director (or comparable manager) of Parent Guarantor on the Amendment No.
14 Effective Date, and (b) any individual who becomes a member of the Board of
Directors after the Amendment No. 14 Effective Date if such individual was
approved, appointed or nominated for election to the Board of Directors by
either the Permitted Holders or a majority of the Continuing Directors.


“Equity Interests” shall mean, with respect to a Person, all of the shares,
options, warrants, interests, participations, or other equivalents (regardless
of how designated) of or in such Person, whether voting or nonvoting, including
capital stock (or other ownership or profit interests or units), preferred
stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Exchange Act).


1.2
Amendments to Definitions.



(a)Capital Stock. All references to the term “Capital Stock” in the Loan
Agreement and the other Financing Agreements are hereby redesignated to refer to
“Equity Interests” or “Equity Interest” as the context may require.


(b)Change of Control. All references to the term “Change of Control” in the Loan
Agreement and other Financing Agreements shall be deemed and each such reference
is hereby replaced with the following:


“Change of Control” shall mean that:


(a)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Parent Guarantor (or other securities convertible into such
Equity Interests) representing 30% or more of the combined voting power of all
Equity Interests of Parent Guarantor entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of Parent Guarantor,


(b)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent Guarantor or
control over the Equity Interests of such Person entitled to vote for members of
the Board of Directors of Parent Guarantor on a fully-diluted basis (and taking
into account all such Equity Interests that such Person or group has the right
to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such Equity Interests,


(c)during any period of 24 consecutive months commencing on or after the
Amendment No. 14 Effective Date, the occurrence of a change in the composition
of the Board of Directors of Parent Guarantor such that a majority of the
members of such Board of Directors are not Continuing Directors, or


(d)Parent Guarantor fails to own and control, directly or indirectly, 100% of
the Equity Interests of any Borrower or Guarantor.


(c)    Voting Stock. The definition of Voting Stock in the Loan Agreement is
hereby deleted.


1.3Interpretation. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed to them in the Loan
Agreement.


Section 2.    Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties, together with the representations and
warranties in the other Financing Agreements, shall survive the execution and
delivery hereof, and the truth and correctness





--------------------------------------------------------------------------------





thereof, in all material respects, being a continuing condition of the making of
any Loans by Lenders (or Agent on behalf of Lenders) to Borrowers:


2.1This Amendment No. 14 has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers, Guarantors and Parent Guarantor which
are a party hereto and is in full force and effect as of the date hereof, as the
case may be, and the obligations of Borrowers, Guarantors or Parent Guarantor
contained herein constitute legal, valid and binding obligations of Borrowers,
Guarantors or Parent Guarantor, as the case may be, enforceable against them in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.


2.2The execution, delivery and performance of this Amendment No. 14 and each
other agreement or instrument to be executed and delivered by Parent Guarantor,
Borrowers or Guarantors hereunder (a) are all within Parent Guarantor’s,
Borrowers’ and Guarantors’ corporate or limited liability company powers, (b)
are not in contravention of law or the terms of Parent Guarantor’s, Borrowers’
or Guarantors’ certificate of incorporation, by laws, certificate of formation,
operating agreements or other organizational documentation, or any indenture,
agreement or undertaking to which Parent Guarantor, each Borrower and Guarantor
is a party or by which or its property are bound and (c) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
Parent Guarantor, Borrowers or Guarantors, except as provided in the Financing
Agreements.


2.3All of the representations and warranties set forth in the Loan Agreement as
amended hereby, and the other Financing Agreements, are true and correct in all
material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Change) after giving
effect to the provisions of this Amendment No. 14, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Change) as of such date.


2.4After giving effect to the provisions of this Amendment No. 14, no Default or
Event of Default exists or has occurred and is continuing.


Section 3.    Release by Parent Guarantor, Borrowers and Guarantors.


3.1Release.


(a)In consideration of the agreements of Agent and Lenders contained herein, and
the continued making of the loans, advances and other accommodations by Lenders
(or Agent on behalf of Lenders) to Borrowers pursuant to the Loan Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Parent Guarantor, each Borrower and each Guarantor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby, jointly and severally, absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent, each Lender, and its present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Agent, Lender and all such other
parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
each of Parent Guarantor, any Borrower or any Guarantor, or any of its
successors, assigns, or other legal representatives and their respective
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment No. 14, including, without limitation, for or on account
of, or in relation to, or in any way in connection with the Loan Agreement, as
amended and supplemented through the date hereof, and the other Financing
Agreements.


(b)Parent Guarantor, each Borrower and each Guarantor understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.





--------------------------------------------------------------------------------







(c)Parent Guarantor, each Borrower and each Guarantor agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final and
unconditional nature of the release set forth above.


(d)Parent Guarantor, each Borrower and each Guarantor represent and warrant that
each such Person is the sole and lawful owner of all right, title and interest
in and to all of the claims released hereby and each such Person has not
heretofore voluntarily, by operation of law or otherwise, assigned or
transferred or purported to assign or transfer to any person any such claim or
any portion thereof.


(e)Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.


3.2Covenant Not to Sue. Parent Guarantor, each Borrower and each Guarantor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably, jointly and severally,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claim released, remised and discharged by Parent Guarantor, any Borrower or any
Guarantor pursuant to Section 3.1 hereof. If Parent Guarantor, any Borrower or
any Guarantor violates the foregoing covenant, Parent Guarantor, each Borrower
and each Guarantor agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.


3.3Waiver of Statutory Provisions. PARENT GUARANTOR, EACH BORROWER AND EACH
GUARANTOR HEREBY EXPLICITLY WAIVE ALL RIGHTS UNDER AND ANY BENEFITS OF ANY
COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH
CLAIMS, PARENT GUARANTOR, EACH BORROWER AND EACH GUARANTOR) AGREE THAT NO SUCH
COMMON LAW OR STATUTORY RULE OR PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR
ANY OTHER ASPECT OF THIS RELEASE.


Section 4.    Conditions Precedent. Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 14
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 14:


4.1Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 14 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;


4.2each Borrower, Guarantor and Parent Guarantor shall deliver, or cause to be
delivered, to Agent a true and correct copy of any consent, waiver or approval
to or of this Amendment No. 14, which any Borrower, Guarantor or Parent
Guarantor is required to obtain from any other Person, and such consent,
approval or waiver shall be in a form and substance satisfactory to Agent in its
good faith determination;


4.3all requisite corporate action and proceedings in connection with this
Amendment No. 14 and the other Financing Agreements delivered in connection
herewith, shall be satisfactory in form and substance to Agent, and Agent shall
have received all information and copies of all documents, including records of
requisite corporate action and proceedings which Agent may have requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority;


4.4Agent shall have received approval from the Required Lenders to the
amendments to the Loan Agreement as set forth in this Amendment No. 14;


4.5all of the representations and warranties set forth in the Loan Agreement and
the other Financing Agreements, each as amended by this Amendment No. 14, shall
be true and correct in all material respects (or in all respects in the case of
any representation and warranty qualified by materiality or Material Adverse
Change) on and as of the date hereof, as if made on the date hereof, except to
the extent any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall have been true and correct
in all material respects (or in all respects in the case of any representation
and warranty qualified by materiality or Material Adverse Change) as of such
date;







--------------------------------------------------------------------------------





4.6all other documents and legal matters in connection with the transactions
contemplated by this Amendment No. 14 shall have been delivered, executed, or
recorded and shall be in form and substance satisfactory to Agent; and


4.7after giving effect to the amendment contemplated by this Amendment No. 14,
no Default or Event of Default shall exist or have occurred and be continuing.


Section 5.    Effect of this Amendment No. 14. Except as expressly set forth
herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Parent Guarantor, Borrowers and
Guarantors shall not be entitled to any other or further amendment by virtue of
the provisions of this Amendment No. 14 or with respect to the subject matter of
this Amendment No. 14. To the extent of conflict between the terms of this
Amendment No. 14 and the other Financing Agreements, the terms of this Amendment
No. 14 shall control. The Loan Agreement and this Amendment No. 14 shall be read
and construed as one agreement.


Section 6.    Further Assurances. Parent Guarantor, Borrowers and Guarantors
shall execute and deliver such additional documents and take such additional
action as may be reasonably requested by Agent to effectuate the provisions and
purposes set forth in this Amendment No. 14.


Section 7.    Governing Law. The validity, interpretation and enforcement of
this Amendment No. 14 and any dispute arising out of the relationship between
the parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.


Section 8.    Binding Effect. This Amendment No. 14 shall be binding upon and
inure to the benefit of Parent Guarantor, Borrowers, Guarantors, Agent and
Lenders and their respective successors and assigns.


Section 9.    Waiver, Modification, Etc. No provision or term of this Amendment
No. 14 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.


Section 10.    Entire Agreement. This Amendment No. 14 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.


Section 11.    Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 14.


Section 12.    Counterparts. This Amendment No. 14 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 14 by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment No. 14. Any party delivering an executed
counterpart of this Amendment No. 14 by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment No. 14.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 14 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

























--------------------------------------------------------------------------------





BORROWERS


BLUELINX CORPORATION
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Senior Vice President, Treasurer, and Principal Accounting Officer


BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No. 2 Inc., its General Partner
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


GUARANTORS


BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


BLUELINX FLORIDA HOLDING NO. 2 INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


PARENT GUARANTOR


BLUELINX HOLDINGS INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Senior Vice President, Treasurer, and Principal Accounting Officer


AGENT AND LENDERS


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and as a Revolving Loan Lender and Tranche A Loan Lender
By: /s/ Thomas A. Martin
Name: Thomas A. Martin
Title: Vice President


BANK OF AMERICA, N.A., as
Joint Lead Arranger, Bookrunner and a Documentation Agent and as a Revolving
Loan Lender and a Tranche A Loan Lender
By: /s/ Douglas Cowan    
Name: Douglas Cowan        
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A., as
a Documentation Agent and as a Revolving Loan Lender
By: /s/ Eric A. Anderson    
Name: Eric A. Anderson         
Title: Authorized Officer





--------------------------------------------------------------------------------







REGIONS BANK, as Syndication Agent
and as a Joint Bookrunner and as a Revolving Loan Lender
By: /s/ Kathy Myers    
Name: Kathy Myers        
Title: Vice President


TD BANK, N.A., as a Revolving Loan Lender
By: /s/ Bethany H. Buitenhuys    
Name: Bethany H. Buitenhuys    
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a
Revolving Loan Lender
By: /s/ Heath J. Hayes    
Name: Heath J. Hayes        
Title: Vice President



